DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-9 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 5,435,805) in view of Gundel (US 2012/0298395).
Regarding claim 1, Edwards discloses an electrosurgical device (fig.1; flexible catheter 2), comprising: a power cable comprising (see annotated figure below): i. a primary lead (see annotated figure below) that connects to a first pole of an AC power source (the power source that is coupled to the RF power connector 16 and proves energy to the electrodes); and ii. a first auxiliary lead (see annotated figure below) and a second auxiliary lead (see annotated figure below); wherein the primary lead connects to a monopolar electrode of the electrosurgical device (fig.28; electrode 442 or 444, see also col.13, line 38-39); wherein the power cable includes a dual core (see annotated figure below), wherein a core is a group of one or more leads (see annotated figure below), the dual core having the primary lead on a first side within a first core (see annotated figure below) and the first auxiliary lead and the second auxiliary lead on a second side together within a second core (see annotated figure below). 
However, in this embodiment (fig.1 or fig.28), Edward does not show first and second terminals and the connections between the first and second auxiliary leads and an electronic element of the electrosurgical device. In another embodiment (fig.12), Edward teaches that a catheter tip (160) with temperature sensors 168 and 170 (therapy electrodes) that are coupled to the thermocouple connectors 20 to monitor the temperature in the duct wall surrounding the catheter (fig.12). The first and second terminals are the connections between the sensors and leads of the thermocouple 
However, the combined embodiments of Edwards does not disclose a web being located between the first core and the second core. Gundel teaches a shielded electrical cable includes conductor sets extending along a length of the cable and spaced apart from each other along a width of the cable. Each conductor set includes one or more insulated conductors.  The cable also comprises first and second shielding films disposed on opposite sides of the cable including cover portion and pinched portions (web) arranged such that, in transverse cross section, the cover portions of the first and second films in combination substantially surround each conductor set [0008].  Furthermore, reducing the size of the transition region reduces the capacitance deviation and reduces the required space between multiple conductor sets, thereby reducing the conductor set pitch and/or increasing the electrical isolation between conductors sets [0099]. Gundel teaches that these shield structures and cable constructions can maintain high cable electrical performance even after sharp bending [0041]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Edwards with shielding films disposed on opposite sides of the cable including cover portion and pinched portions (web) as taught by Gundel for the purpose having shielding structure between electrical conductor set while maintaining electrical performance after bending.

    PNG
    media_image1.png
    860
    758
    media_image1.png
    Greyscale

Regarding claim 2, Edwards in view of Gundel teaches wherein the web creates a sufficient distance so that a capacitance between the primary lead within the first core and the first and second auxiliary leads within the second core is below a threshold value ([0099] of Gundel).  
Regarding claim 3, Edwards in view of Gundel does not specifically teach wherein the threshold value is a capacitance of about 60 pF or less.  However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively .  In re Aller, 105 USPQ 233.
Regarding claim 4, Edwards in view of Gundel teaches wherein the first and second auxiliary leads are substantially free of power from the primary lead when the primary lead is powered and the first and second auxiliary leads are free of power from the AC power source.  The modified device of Edwards in view of Gundel provides shielding structure between the electrical conductor sets wherein the first and second auxiliary leads are substantially free of power from the primary lead when the primary lead is powered and the first and second auxiliary leads are free of power from the AC power source.
Regarding claim 5, Edwards in view of Gundel teaches wherein the first and second electrical terminals are therapy electrodes (fig.12; temperature sensors 168 and 170 that are coupled to the thermocouple connectors 20) and wherein the first and second auxiliary leads are electrical leads (leads connected to the thermocouple connectors 20). 
Regarding claim 6, Edwards in view of Gundel teaches wherein the primary lead connects to a primary electrode (fig.28; electrode 442 or 444), the primary lead (fig.1; RF power connector 16) and a return lead (the lead that connects the grounding plate and the power source) being connectable to the AC power source to provide a therapy current from the electrosurgical device; and wherein the return lead connects to a second pole of the AC power source. The connection between a grounding plate and the power source (col.13, line 38-39 of Edwards).  
Regarding claim 7, Edwards in view of Gundel teaches wherein first and second electrical terminals are connection between the first and second auxiliary leads and the electronics element of the electrosurgical device (the connection between the leads of thermocouple connectors 20 and sensors 168 and 17).   
Regarding claim 8, Edwards in view of Gundel teaches wherein the electronic element is an electrically powered element that is a thermocouple, a switch, a light emitting diode, or a combination thereof (fig.12; sensors 168 and 170 of Edwards).  
Regarding claim 9, Edwards in view of Gundel teaches the electrosurgical device as disclosed above. Gundel teaches the web has a distance when measured from a center of the first core to a center of the second (pinched portions has distance when measured from the center of each core). Gundel does not teach the distance being about 5 mm or more. However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have any distance including any distance between the web and center of the core since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Edwards discloses an electrosurgical device (fig.1 and fig.28) comprising: a. a first power cable (see annotated figure below) comprising: i. a primary lead that is configured to connect to a first pole of an AC power source (see annotated figure below); and ii. one or more auxiliary leads (see annotated figure below); and b. a second power cable comprising- i. a return lead (col.13, line 38-39; the lead that connects the grounding plate to the power source) that is configured to connect to a second pole of the AC power source (col.13, line 38-39); the first power cable (see annotated figure below) including a dual core (see annotated figure below), wherein a 
 Gundel teaches a shielded electrical cable includes conductor sets extending along a length of the cable and spaced apart from each other along a width of the cable. Each conductor set includes one or more insulated conductors.  The cable also comprises first and second shielding films disposed on opposite sides of the cable including cover portion and pinched portions (web) arranged such that, in transverse cross section, the cover portions of the first and second films in combination substantially surround each conductor set [0008].  Furthermore, reducing the size of the transition region reduces the capacitance deviation and reduces the required space between multiple conductor sets, thereby reducing the conductor set pitch and/or increasing the electrical isolation between conductors sets [0099]. Gundel teaches that these shield structures and cable constructions can maintain high cable electrical performance even after sharp bending [0041]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Edwards with shielding films disposed on opposite sides of the cable including cover portion and pinched portions (web) as taught by Gundel for the purpose having shielding structure between electrical conductor set while maintaining electrical performance after bending.  

    PNG
    media_image1.png
    860
    758
    media_image1.png
    Greyscale

Regarding claim 13, Edwards in view of Gundel teaches wherein the primary lead connects to a first electrode (fig.28; electrodes 442 and 444), the return lead connects to a third electrode (Grounding plate, see col.13, line 38-39), and wherein a therapy current is generated by the AC power source being transmitted from the primary lead 
Regarding claim 14, Edwards in view of Gundel teaches the claimed invention above.  However, in this embodiment (fig.1 or fig.28), Edward does not show wherein a first auxiliary lead of the one or more auxiliary leads connects to a first electrode and a second auxiliary lead of the one or more auxiliary leads connects to a second electrode; the first auxiliary lead of the one or more auxiliary leads being connectable to the first pole of the AC power source and the second auxiliary lead of the one or more auxiliary leads being connectable to the second pole of the AC power source to provide a therapy current from the electrosurgical device. In another embodiment (fig.12), Edward teaches that a catheter tip (160) with temperature sensors 168 and 170 (therapy electrodes) that are coupled to the thermocouple connectors 20 to monitor the temperature in the duct wall surrounding the catheter (fig.12). The sensors 168 and 170 are capable of proving a therapy current to the device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the electronic element of the electrosurgical device (sensors) at catheter tip of fig.1 or fig.28 as taught by the embodiment of 12 for the purpose of providing save therapy.   
Regarding claim 15, Edwards in view of Gundel teaches wherein the electrical terminal is a connection between the one or more auxiliary leads and an electronic element of the electrosurgical device (the connection between the distal end of the sensor and the thermocouple connectors 20 of Edwards).   

Response to Arguments
Applicant’s arguments with respect to claim 1 and 12 have been considered but are moot because the amendments necessitated a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794